DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Claims 1-19 in the reply filed on September 21, 2021 is acknowledged.
Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 21, 2021.
Claim Objections
Claim 14 objected to because of the following informalities:  “the method comprising” is repeated twice back to back.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as inherent over Wegener et al. (US 2019/0305366 A1) and obvious in further view of Park et al. (US 2019/0181426 A1). 
Regarding claim 1, Wegener discloses a method of making a negative electrode material for an electrochemical cell that cycles lithium ions ([0012]), the method comprising: 

pyrolyzing a carbon-containing precursor over the continuous intermediate layer at a second temperature range about 600°C to about 1400°C to form a continuous carbon coating thereon ([0073]-[0088], the CVD method for producing the carbon-coated silicon particles at 600 to 1400 °C, which falls within claimed range of greater than or equal to about 600° C) to form a continuous carbon coating thereon (the surface of the carbon-coated silicon particles is preferably entirely of carbon).
Wegener does not teach the continuous carbon coating comprises both graphitic carbon and amorphous carbon.
However, Wegener teaches the continuous carbon coating may be made by treating the silicon particles with a silicon oxide having a higher stoichiometry composite by CVD with a hydrocarbon gas (see [0073]-[0088]), such as ethane at 900 °C with hydrogen (Example 9).
Instant specification, Example 1, treats a negative electrode material with a continuous intermediate layer comprising oxides, formed by oxidizing a silicon particle, with CH4 at 1000 °C with hydrogen, for carbon deposition to form a continuous carbon coating. Instant specification says that the carbon-containing precursor may be ethane in addition to methane (see [0018]). The method used to form the carbon coating in the prior art ([0073]-[0088] and Example 9) is substantially identical to method used in the instant specification ([0092]-[0093] and Example 1). 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. See MPEP 2112.01.
The limitation “wherein the continuous carbon coating comprises both graphitic carbon and amorphous carbon” is therefore presumed to be inherent.

Park teaches silicon particles for battery electrodes; Park is similar to Wegener in that it teaches silicon particles with a silicon oxide having a higher stoichiometry coated with carbon. Park teaches that silicon particles with a silicon oxide may be formed by treating a surface of a negative electrode material with an oxidant at a first temperature of greater than or equal to about 100° C to form a continuous intermediate layer comprising oxides, wherein the negative electrode material is selected from the group consisting of: silicon, silicon-containing alloys, and combinations thereof ([0098], [0100] & [0115] teaches or alternatively it would have been obvious to one ordinary skilled in the art that the wet oxide layer formed with steamed water, which steams at 100 °C, over silicon). Park also teaches silicon carbides may aid in the formation of a relatively stable solid electrolyte interface layer and may reduce or eliminate the undesirable reaction of lithium with silicon oxides on the Si particles surface ([0071]), and the oxides form the carbides (see Fig. 1).
It would have been obvious to one ordinary skilled in the art before the effective filing date to modify the oxide treatment of Si particles of Wegener to form the silicon particles with a silicon oxide , as Park teaches this is a suitable way to form silicon particles with a silicon oxide having a higher stoichiometry for energy storage, and the oxides can form carbides which may aid in the formation of a relatively stable solid electrolyte interface layer and may reduce or eliminate the undesirable reaction of lithium with silicon oxides on the Si particles surface ([0071]).
Regarding claim 2, modified Wegener suggests the method of claim 1, wherein during the pyrolyzing, at least a portion of the oxides in the intermediate layer transform to carbides.
claim 3, modified Wegener suggests the method of claim 1, and Park further discloses suggests wherein the first temperature range starts at greater than or equal to about 100°C by using steamed water to form a continuous intermediate layer comprising oxides ([0098] & [0115]), which overlaps with the claimed range of greater than or equal to about 100°C to less than or equal to about 1,000°C. Overlapping ranges are evidence of obviousness. It would have been obvious to one of ordinary skill in the art to have selected the portion of the prior art range corresponding to the claimed range. See MPEP 2144.05.
Regarding claim 4, modified Wegener suggests the method of claim 1, wherein the second temperature range is about 600°C to about 1400°C (see [0084]).
Regarding claim 5, modified Wegener suggests the method of claim 1, Wegener does not teach the continuous carbon coating comprises greater than or equal to about 20% by volume to less than or equal to about 50% by volume of graphitic carbon and greater than or equal to about 50% by volume to less than or equal to about 80% by volume of amorphous carbon.
However, Wegener teaches the continuous carbon coating may be made by treating the silicon particles with a silicon oxide having a higher stoichiometry composite by CVD with a hydrocarbon gas (see [0073]-[0088]), such as ethane at 900 °C with hydrogen (Example 9).
Instant specification, Example 1, treats a negative electrode material with a continuous intermediate layer comprising oxides, formed by oxidizing a silicon particle, with CH4 at 1000 °C with hydrogen, for carbon deposition to form a continuous carbon coating. Instant specification says that the carbon-containing precursor may be ethane in addition to methane (see [0018]). The method used to form the carbon coating in the prior art ([0073]-[0088] and Example 9) is substantially identical to method used in the instant specification ([0092]-[0093] and Example 1). 

The limitation “wherein the continuous carbon coating comprises greater than or equal to about 20% by volume to less than or equal to about 50% by volume of graphitic carbon and greater than or equal to about 50% by volume to less than or equal to about 80% by volume of amorphous carbon” is therefore presumed to be inherent.
Regarding claim 6, modified Wegener suggests the method of claim 1, and Park discloses wherein the intermediate layer (303) has a thickness of greater than or equal to about 1 nm to less than or equal to about 20 nm ([0100] regarding extension from the silicon particle surface).
Regarding claim 7, modified Wegener suggests the method of claim 1, wherein the continuous carbon coating has a thickness of about 1 nm to about 100 nm ([0028]), which falls within the claimed range of about 1 nm to 200 nm. 
Regarding claim 8, modified Wegener suggests the method of claim 1, Wegener does not teach the continuous carbon coating defines an inner first region adjacent to the intermediate layer and an outer second region disposed over the inner first region, wherein the first region comprises amorphous carbon and has a thickness of greater than or equal to about 1 nm to less than or equal to about 150 nm and the second region comprises graphitic carbon and has a thickness of greater than or equal to about 1 nm to less than or equal to about 50 nm.
However, Wegener teaches the continuous carbon coating may be made by treating the silicon particles with a silicon oxide having a higher stoichiometry composite by CVD with a hydrocarbon gas (see [0073]-[0088]), such as ethane at 900 °C with hydrogen (Example 9), wherein the continuous carbon coating has a thickness of about 1 nm to about 100 nm ([0028]), which falls within the combined claimed ranges of the two carbon layers of about 1 nm to 200 nm. 
4 at 1000 °C with hydrogen, for carbon deposition to form a continuous carbon coating. Instant specification says that the carbon-containing precursor may be ethane in addition to methane (see [0018]). The method used to form the carbon coating in the prior art ([0073]-[0088] and Example 9) is substantially identical to method used in the instant specification ([0092]-[0093] and Example 1). 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. See MPEP 2112.01.
The limitation “wherein the continuous carbon coating defines an inner first region adjacent to the intermediate layer and an outer second region disposed over the inner first region, wherein the first region comprises amorphous carbon and has a thickness of greater than or equal to about 1 nm to less than or equal to about 150 nm and the second region comprises graphitic carbon and has a thickness of greater than or equal to about 1 nm to less than or equal to about 50 nm” is therefore presumed to be inherent.
Regarding claim 9, modified Wegener suggests the method of claim 1, and Park discloses wherein the treating and the pyrolyzing are both gas phases processes conducted in the same reaction chamber ([0055], [0072], [0115] and [0119] together either teach a method of continuous process with hydrocarbon gas and steam or suggest to one ordinary skilled in the art that it would have been obvious to use a method of continuous process with hydrocarbon gas and steam).
It would have been obvious to one ordinary skilled in the art before the effective filing date to conduct the treating and pyrolyzing, both gas phases processes, in the same gas chamber to minimize equipment and costs.
claim 10, modified Wegener further suggests the method of claim 1, wherein the carbon-containing precursor comprises a hydrocarbon gas selected from the group consisting of: methane (CH4), ethane (C2H6), propane (C3H8), butane (C4H10), pentane (C5H12), hexane (C6H14), acetylene (C2H2), toluene (C7H8), and combinations thereof (see [0074]).
Regarding claim 11, modified Wegener further suggests the method of claim 1, and Park discloses wherein the oxidant is selected from the group consisting of: water (H2O) and hydrogen peroxide (H2O2) ([0101] oxidizing agent can include water and hydrogen peroxide).
Regarding claim 12, modified Wegener further suggests the method of claim 1, and Park discloses wherein the treating is conducted in a reactor and the oxidant is present at greater than or equal to about 1% by weight to less than or equal to about 50% by weight of an environment in the reactor ([0102] regarding weight ratio of oxide to environment in the reactor) and Wegener discloses the pyrolyzing is conducted in the reactor and the carbon-containing precursor is present and at greater than or equal to about 1% by weight to less than or equal to about 20% by weight of the environment in the reactor ([0077]).
It would have been obvious to one ordinary skilled in the art before the effective filing date to conduct the treating and pyrolyzing, both gas phases processes, in the same gas chamber to minimize equipment and costs.
Regarding claim 13, modified Wegener further suggests the method of claim 1, wherein the pyrolyzing is conducted in the presence of an additive selected from the group consisting of: hydrogen (carbonizing can take place under reducing gases, such as hydrogen, see [0072], [0078], [0080], and Example 9).
Regarding claim 14, Wegener discloses a method of making a negative electrode material for an electrochemical cell that cycles lithium ions ([0012]), the method comprising: 

introducing a second gas comprising a carbon-containing precursor into the chamber at a second temperature range about 600°C to about 1400°C to pyrolyze the carbon-containing precursor to form a continuous carbon coating over the continuous intermediate layer thereon ([0073] the CVD method for producing the carbon-coated silicon particles at 600 to 1400 °C, which falls within the claimed range of greater than or equal to 600° C) to form a continuous carbon coating thereon (the surface of the carbon-coated silicon particles is preferably entirely of carbon). 
Wegener does not teach the multilayered continuous carbon coating comprising a first layer comprising amorphous carbon and a second layer comprising graphitic carbon.
However, Wegener teaches the continuous carbon coating may be made by treating the silicon particles with a silicon oxide having a higher stoichiometry composite by CVD with a hydrocarbon gas (see [0073]-[0088]), such as ethane at 900 °C with hydrogen (Example 9).
Instant specification, Example 1, treats a negative electrode material with a continuous intermediate layer comprising oxides, formed by oxidizing a silicon particle, with CH4 at 1000 °C with hydrogen, for carbon deposition to form a continuous carbon coating. Instant specification says that the carbon-containing precursor may be ethane in addition to methane (see [0018]). The method used to form the carbon coating in the prior art ([0073]-[0088] and Example 9) is substantially identical to method used in the instant specification ([0092]-[0093] and Example 1). 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. See MPEP 2112.01.

Wegener teaches the silicon particles with a silicon oxide having a higher stoichiometry, but does not teach treating a surface of the negative electrode material with an oxidant at a first temperature of greater than or equal to about 100° C to form the continuous intermediate layer comprising oxides.
Park teaches silicon particles for battery electrodes; Park is similar to Wegener in that it teaches silicon particles with a silicon oxide having a higher stoichiometry coated with carbon. Park teaches that silicon particles with a silicon oxide may be formed by treating a surface of a negative electrode material with an oxidant at a first temperature of greater than or equal to about 100° C to form a continuous intermediate layer comprising oxides, wherein the negative electrode material is selected from the group consisting of: silicon, silicon-containing alloys, and combinations thereof ([0098], [0100] & [0115] teaches or alternatively it would have been obvious to one ordinary skilled in the art that the wet oxide layer formed with steamed water, which steams at 100 °C, over silicon). Park also teaches silicon carbides may aid in the formation of a relatively stable solid electrolyte interface layer and may reduce or eliminate the undesirable reaction of lithium with silicon oxides on the Si particles surface ([0071]), and the oxides form the carbides (see Fig. 1).
It would have been obvious to one ordinary skilled in the art before the effective filing date to modify the oxide treatment of Si particles of Wegener to form the silicon particles with a silicon oxide , as Park teaches this is a suitable way to form silicon particles with a silicon oxide having a higher stoichiometry for energy storage, and the oxides can form carbides which may aid in the formation of a relatively stable solid electrolyte interface layer and may reduce or eliminate the undesirable reaction of lithium with silicon oxides on the Si particles surface ([0071]).

It would have been obvious to one ordinary skilled in the art before the effective filing date to cool down Si particles of Wegener to 90 °C before the pyrolyzing step, as Park teaches removes the remaining oxidants (Examples 1&4). 
Regarding claim 15, modified Wegener further suggests the method of claim 14, wherein the oxides in the intermediate layer transform to carbides as the continuous carbon coating is formed.
Regarding claim 16, modified Wegener further suggests the method of claim 14, and Park suggests wherein the first temperature range starts at greater than or equal to about 100°C by using steamed water to form a continuous intermediate layer comprising oxides ([0098] & [0115]), which overlaps with the claimed range of greater than or equal to about 100°C to less than or equal to about 1,000°C. Overlapping ranges are evidence of obviousness. It would have been obvious to one of ordinary skill in the art to have selected the portion of the prior art range corresponding to the claimed range. See MPEP 2144.05. 
Wegener further discloses the second temperature range is about 600°C to about 1400°C (see [0084]).
Regarding claim 17, modified Wegener suggests the method of claim 1, Wegener does not teach the first layer is greater than or equal to about 20% by volume to less than or equal to about 50% by volume of the continuous carbon coating and the second layer is greater than or equal to about 50% by volume to less than or equal to about 80% by volume of the continuous carbon coating.
However, Wegener teaches the continuous carbon coating may be made by treating the silicon particles with a silicon oxide having a higher stoichiometry composite by CVD with a hydrocarbon gas (see [0073]-[0088]), such as ethane at 900 °C with hydrogen (Example 9).
4 at 1000 °C with hydrogen, for carbon deposition to form a continuous carbon coating. Instant specification says that the carbon-containing precursor may be ethane in addition to methane (see [0018]). The method used to form the carbon coating in the prior art ([0073]-[0088] and Example 9) is substantially identical to method used in the instant specification ([0092]-[0093] and Example 1). 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. See MPEP 2112.01.
The limitation “wherein the continuous carbon coating comprises greater than or equal to about 20% by volume to less than or equal to about 50% by volume of graphitic carbon and greater than or equal to about 50% by volume to less than or equal to about 80% by volume of amorphous carbon” is therefore presumed to be inherent.
Regarding claim 18, modified Wegener suggests the method of claim 14, wherein the continuous carbon coating has a thickness of about 1 nm to about 100 nm ([0028]), which overlaps with the claimed range of about 2 nm to 200 nm. Overlapping ranges are evidence of obviousness. It would have been obvious to one of ordinary skill in the art to have selected the portion of the prior art range corresponding to the claimed range. See MPEP 2144.05.
Wegener does not teach the continuous carbon coating comprises both first layer (comprising amorphous carbon) and second layer (comprising graphitic carbon).
However, Wegener teaches the continuous carbon coating may be made by treating the silicon particles with a silicon oxide having a higher stoichiometry composite by CVD with a hydrocarbon gas (see [0073]-[0088]), such as ethane at 900 °C with hydrogen (Example 9), wherein the continuous 
Instant specification, Example 1, treats a negative electrode material with a continuous intermediate layer comprising oxides, formed by oxidizing a silicon particle, with CH4 at 1000 °C with hydrogen, for carbon deposition to form a continuous carbon coating. Instant specification says that the carbon-containing precursor may be ethane in addition to methane (see [0018]). The method used to form the carbon coating in the prior art (Example 9 and [0073]-[0088]) is substantially identical to method used in the instant specification. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. See MPEP 2112.01.
The limitation “wherein the continuous carbon coating defines an inner first region adjacent to the intermediate layer and an outer second region disposed over the inner first region, wherein the first region comprises amorphous carbon and has a thickness of greater than or equal to about 1 nm to less than or equal to about 150 nm and the second region comprises graphitic carbon and has a thickness of greater than or equal to about 1 nm to less than or equal to about 50 nm” is therefore presumed to be inherent.
Regarding claim 19, modified Wegener further suggests the method of claim 14, wherein the carbon-containing precursor comprises a hydrocarbon gas selected from the group consisting of: methane (CH4), ethane (C2H6), propane (C3H8), butane (C4H10), pentane (C5H12), hexane (C6H14), acetylene (C2H2), toluene (C7H8), and combinations thereof (see Line 168) and Park discloses the oxidant is selected from the group consisting of: water (H20) and hydrogen peroxide (H202) ([0101] oxidizing agent can include water and hydrogen peroxide).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Guo et al. (CN 107026258 A, machine translation provided in this Office Action) is relevant because Guo discloses a preparation method of SiO/C composite electrode material with preferable thickness of the oxide layer and carbon coating.
Sohn et al. (US 2013/0323595 A1, cited in IDS filed on 09/21/2021) is relevant because Sohn discloses a preparation method of silicon particles with oxide and carbon layers, wherein the carbon layer comprises of graphitic carbon.
Yang et al. (WO 2017/039368 A1, a machine translation is being provided in this Office Action), is relevant because Yang discloses a preparation method of Si-SiOx particles with carbon layers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UNIQUE JENEVIEVE LUNA whose telephone number is (571)272-2859. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/UNIQUE JENEVIEVE LUNA/Examiner, Art Unit 1728                                                                                                                                                                                                        
/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721